DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of grammatical errors throughout. 
Appropriate corrections are required.
Drawings
Figs 4, 7, 10, 15, 17, 19 and 22 are objected to because they are improper. Each expanded view must be independently labeled and not linked to the adjacent figure.  Further, Figures 29 and 30 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of grammatical errors. Claim 1, line 30, contains the phrase “locks an attached state”  which will be understood as - - locks into an attached 
Allowable Subject Matter
Claims 1 and 3-10 are allowable. 
Regarding claims 1, 9 and 10, allowability resides, at least in part, with the prior art not showing or fairly disclosing the connector is provided with a lock mechanism that locks into an attached state in which the front insulator is attached to the base insulator; the lock mechanism locks into the attached state when the front insulator is made to slide on the base insulator along a perpendicular direction perpendicular to the front-rear direction to be attached to the base insulator, in combination with all the remaining limitations of the claim. 
Regarding claims 3-8, allowability resides, at least in part, with the prior art not showing or fairly disclosing that no part of the front insulator is located in the holding holes of the base insulator, in combination with all the remaining limitations of the claim.
Conclusion
This application is in condition for allowance except for the formal matters noted above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833